This writ of error was taken to review a judgment of the Circuit Court of Broward County awarding to relator, a bondholder of bonds issued by a special tax school district number 3 of that county, a peremptory writ of mandamus to require the Board of County Commissioners of Broward County to levy a rate of taxation sufficient to pay the principal and interest coupons of relator's bonds. The writ runs to the members of the Board of County Commissioners, to the County Tax Assessor and the County Tax Collector, as well as to the Board of Public Instruction of Broward County and the several individual members thereof.
The point presented is whether or not a writ of mandamus should be issued commanding a tax levy in one year for payment, not only of current principal and interest of special tax school district bonds, but also for past due principal and interest which matured during three previous years. The circuit court held in the affirmative and issued a peremptory writ carrying into effect such holding.
Motion to dismiss the writ of error has been made by the defendant in error, the litigating bondholder, on the ground that the question raised in the brief of counsel for plaintiffs in error is raised for the first time in this case in the Supreme Court and is not predicated on any defense made by the respondents in the lower court. An examination of the transcript shows, however, that error is assigned on the circuit court's order denying the motion to quash the alternative writ, overruling certain defenses set up in the return to the alternative writ, and in awarding the peremptory writ as against the objections interposed by the respondents. *Page 141 
The Court is of the opinion that the assignments of error are sufficient to warrant a consideration of the questions of law argued by the plaintiffs in error in their brief, which the Court permitted to be received and filed before any objection was made by the defendant in error that it was out of time. Therefore, the motion to dismiss the writ of error will be denied.
In view of the important questions of law involved in the consideration and determination of this writ of error on its merits, it is ordered that the defendant in error do file his brief herein within twenty days after the filing of this opinion and that this cause be advanced on the calendar for oral argument before the Court en banc at some convenient date to be set by the Clerk in the preparation of the Court's calendar for oral arguments.
Let an order be entered accordingly.
WHITFIELD, and TERRELL and BUFORD, J. J., concur.